Applicant’s amendment filed 11/19/2020 has been entered.  Claim 20 was amended.

Claims 8-14 are under examination.  Claims 1-7 and 15-20 are withdrawn from further consideration as being drawn to a nonelected invention. 

Claim Objections
Claim 20 is objected to because of the following informalities:  The claims include a typographical error.  Please delete “Error Reference source not found.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 8-11 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blum et al. (US 4,613,639; effective date September 23, 1986).
Applicant’s Invention
Applicant claims a spray adjuvant comprising a) an aqueous vinyl ester-based polymer dispersion and b) greater than 15 wt% of a plasticizer.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Blum et al. disclose plastisols based on a mixture of synthetic resins with a plasticizer prepared from a dispersion of synthetic resin in a plasticizer by the addition of protective colloids or emulsifiers (abstract).   Preferred resins are vinyl ester polymers along with acrylate based polymers (column 2, lines 11-22; column 3, lines 13-24).  The monomers used to produce the aqueous dispersion include dicarboxylic acids having 1 to 20 carbon atoms (column 4, lines 31-33; limitation of claim 10).  Formulations comprising 36.1 parts of a carboxyl-containing polymer powder based on acrylates, 0.75 parts of polymamidoamine (viscosity modifier of claim 14) and 42.4 parts of a plasticizer dioctyl phthalate are prepared into a paste (Example 1; limitations of claims 9 and 11).

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to use the teachings of Blum et al. to include a vinyl ester based polymer dispersion with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Blum et al. to substitute an acrylate dispersion with vinyl ester polymer based dispersion since it is a preferred polymer substitute.  

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. 
Applicant argues that Blum fails to teach or suggest an aqueous vinyl ester-based polymer dispersion and only teaches dispersions of the synthetic resins in plasticizers which are organic compounds.  The Examiner is not persuaded by this argument.  Blum et al. teach that the resins are obtained from reactions wherein the carboxyl groups are introduced into the polymers with alcohol or water (column 4, lines 46-54).  Blum et al. also teach that .  

Claims 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blum et al. (US 4,613,639; effective date September 23, 1986) as applied to claims 8-11 and 14, and  further in view of Beresniewicz (US 3,827,996; patented August 6, 1974).
Applicant’s Invention
Applicant claims a spray adjuvant comprising a) an aqueous vinyl ester-based polymer dispersion and b) greater than 15 wt% of a plasticizer.

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Blum et al. disclose plastisols based on a mixture of synthetic resins with a plasticizer prepared from a dispersion of synthetic resin in a plasticizer by the addition of protective colloids or emulsifiers (abstract).   Preferred resins are vinyl ester polymers along with acrylate based polymers (column 2, lines 11-22).  The monomers used to produce the aqueous dispersion include dicarboxylic acids having 1 to 20 carbon atoms (column 4, lines 31-33; limitation of claim 10).  Formulations comprising 36.1 parts of a carboxyl-containing polymer powder based on acrylates, 0.75 parts of polymamidoamine (viscosity modifier of claim 14) and 42.4 parts of a plasticizer dioctyl phthalate are prepared into a paste (Example 1; limitations of claims 9 and 11).

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Blum et al. fails to teach that specific colloids and surfactants are selected from polyvinyl alcohol and surfactants.  It is for this reason that Beresniewicz is joined.
Beresniewicz teaches methods of making aqueous dispersions of vinyl ester polymers by stabilizing it with a protective colloid, namely polyvinyl 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Blum et al. and Beresniewicz to include a polyvinyl alcohol and nonionic surfactants to stabilize vinyl ester based polymer dispersions with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Blum et al. and Beresniewicz to include the specific colloid and surfactant because Beresniewicz teaches that the colloid polyvinyl alcohol and the non- ionic surfactant octyl phenoxy polyethoxy ethanol aid in stabilizing aqueous vinyl ester dispersion and improve water resistance.  

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. 
.  

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617